Voto concurrente del
Juez Asociado Señor Martín.
San Juan, Puerto Rico, a 29 de noviembre de 1977
Concurro con el dictamen del Tribunal que ordena la de-volución del caso de epígrafe al tribunal de instancia por entender que sin haberse aclarado la naturaleza de los varios contratos de transporte existentes entre las partes y los de-rechos y obligaciones que de ellos surgen a la luz de las normas jurídicas de derecho internacional privado o de de-recho puertorriqueño que sean aplicables, el tribunal de instancia no tuvo base para desestimar la alegación de tales daños contenida en los párrafos 6(B), (C) y 7 de la de-manda. La declaración del tribunal de instancia en el sentido de que no procede dicha partida de daños bajo un contrato de transporte marítimo parece encontrar apoyo en Santiago v. Sea-Land Service, Inc., 366 F.Supp. 1309 (1963, Cancio J.), que fue resuelto bajo la ley federal Carriage of Goods by Sea Act, 46 U.S.C.A. sec. 1300 et seq. La conclusión a que llega el tribunal de instancia es insostenible mientras no se aporte evidencia de que la referida ley federal es la que re-gula los contratos de transporte entre las partes de este caso *552en vez de las normas del derecho internacional privado o del derecho puertorriqueño.
Aunque mi inclinación hubiera sido desestimar el recurso instado por los demandantes por razón de que no tenemos la prueba documental necesaria para resolver sus planteamien-tos sobre la procedencia de los daños e inconveniencias mora-les y angustias mentales, el bien de la justicia exige en las cir-cunstancias de este caso que el tribunal de instancia tenga ante sí la prueba necesaria en que apoyar sus conclusiones de derecho.